Citation Nr: 9902354	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  94-39 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of a 
head, neck and left shoulder injury.  

2.  Entitlement to an increased evaluation for bilateral 
hearing loss, currently rated 10 percent disabling and to an 
increased (compensable) evaluation for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The appellant



ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to 
February 1980.  He also had subsequent National Guard 
service.  His report of separation from active duty shows 
that he completed an armor reconnaissance course in 1972.  He 
served as a cavalry scout for 22 months and as a military 
policeman for 17 months.  

This is an appeal from 1994 and 1995 decisions by the 
Department of Veterans Affairs (VA) denying entitlement to 
service connection for residuals of head, neck and left 
shoulder injuries and denying entitlement to increased 
ratings for bilateral hearing loss and tinnitus.  The veteran 
testified at a hearing at the regional office in September 
1995.  In August 1998, he testified at a hearing before a 
member of the Board of Veterans' Appeals (Board) sitting at 
the regional office.  The case is now before the Board for 
appellate consideration.  


FINDINGS OF FACT

1.  To the extent possible, all relevant evidence necessary 
for an equitable disposition of the veteran's appeal has been 
obtained by the regional office. 

2.  No head, neck and left shoulder condition was 
demonstrated during the veteran's active military service.  

3.  Head, neck and left shoulder disabilities were initially 
medically demonstrated many years following the veteran's 
release from active duty and have not been shown to be of 
service origin.  

4.  The veteran has level II hearing in the right ear and 
level IV, VI or VII hearing in the left ear. 

5.  The evidence establishes a reasonable probability that 
the veterans persistent tinnitus resulted from acoustic 
trauma in service.  


CONCLUSIONS OF LAW

1.  Service connection is not in order for the claimed head, 
neck and left shoulder disabilities as there is not a 
reasonable probability that they were incurred in or 
aggravated during the veteran's active military service or 
are the result of an injury in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  

2.  An evaluation in excess of 10 percent for the veteran's 
bilateral hearing loss is not warranted.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 6101 
(1998).  

3. An evaluation of 10 percent for tinnitus is warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, Code 
6260 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that it has found the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a); 
effective on and after September 1, 1989.  That is, the Board 
finds that he has presented claims which are plausible.  The 
Board is also satisfied that all relevant facts regarding the 
claims have been properly developed to the extent possible.  
In this regard, the veteran's service medical records are 
incomplete.  The regional office made a number of requests to 
the service department and National Guard from 1991 to 1997 
for service medical records and was successful in obtaining a 
November 1978 hospital report and a July 1980 National Guard 
physical examination.  However, additional service medical 
records have not been located.  Accordingly, the Board will 
base its decision on the evidence of record.  

I.  The Claim for Service Connection for Residuals of
Head, Neck and Left Shoulder Injuries

The only service medical records of the veteran pertaining to 
his active service consist of an August 1976 profile 
reflecting a mixed hearing loss of the left ear and a March 
1978 referral to the audiology service at the Frankfurt Army 
hospital.  These records were apparently submitted by the 
veteran.  In addition, the RO has obtained records from a 
November 1978 hospitalization for tonsillitis and flu 
syndrome.  On the medical history recorded during the 
November 1978 hospitalization, he reported that he had always 
been healthy except for an episode of meningitis during basic 
training for which he had been hospitalized.  He also 
reported that he had also broken his thumb in high school.  
Physical examination of the throat, head and neck revealed an 
inflamed left tonsil.  The physical examination did not 
reflect any complaints or findings of any neck condition, 
apart from the inflamed tonsil, or any head or shoulder 
disability.

The National Guard physical examination conducted in July 
1980 included a clinical evaluation of the head, neck and 
upper extremities which was normal.  On an accompanying 
report of medical history, the veteran referred to having or 
having had ear, nose or throat trouble and a hearing loss.  
However, he indicated that he did not have or had never had a 
head injury or a painful or a "trick" shoulder.  He listed 
the November 1978 hospitalization as his only recent 
hospitalization.  On another physical examination conducted 
by the National Guard in April 1982, clinical evaluation of 
the head, neck and upper extremities was again reported as 
normal.  On a medical history form dated in April 1982, the 
veteran indicated that he did not have or had never had a 
head injury or a painful or a "trick" shoulder.  It was 
indicated that his past health had been excellent and that he 
was taking no medication.  He reported that he had been 
hospitalized in March 1981 for an appendectomy and had a 
dislocated right shoulder in February 1982. 

The veteran's initial claim for VA disability benefits was 
submitted in April 1991.  The only claimed disability was a 
bilateral hearing loss which began in 1978.  

In September 1992, the veteran indicated that he had been 
involved in an accident while stationed in Germany in 1978 
when a tank discharged its main gun and injured a number of 
people.  He stated that he had been placed in the hospital 
with a concussion, ear rupture, and bleeding from the eyes, 
nose and ears.  He indicated that his hearing had been tested 
in the hospital.  He reported that he had severe damage to 
his left eardrum.  He related that his hearing had 
deteriorated and in April 1991 he had gone to the VA.  

The veteran was examined by the VA in January 1993.  It was 
indicated that he had suffered a concussion during service 
when a tank fired near him and he was knocked down and 
backward.  He had fallen against another tank and had been 
rendered unconscious.  His left eardrum had been ruptured.  
He had had severe ringing in that ear for two weeks.  His 
hearing was decreased after the incident and had never 
recovered fully.  It was indicated that, in fact, the hearing 
was getting worse.  With regard to the concussion, the 
veteran did not have any problems with balance or memory.  It 
was indicated that he had problems afterwards for a while 
with headaches and still had them occasionally.  

On examination, the right tympanic membrane canal was clear.  
The left tympanic membrane showed some inferior sclerosis.  
On neurological examination, the cranial nerves were intact.  
The biceps and knee jerks, heel, toe, tandem walk and Romberg 
test were all within normal limits.  There were no tremor or 
drifts.  Cerebellar function was normal on finger to nose 
testing.  The assessments were status post perforated 
tympanic membrane and concussion, with no evidence of 
residuals.  

The veteran was afforded a neurological examination by J. D. 
Sabow, M.D. in May 1994.  The veteran reported he had severe 
left-sided headache and pain from his cervical spine that 
radiated up through the left side of the head and across the 
frontal region.  It was reported that he had had that for 
several months.  It was indicated that he had had a rather 
significant head trauma during military service.  A tank 
round had gone off.  He had been near the blast and was 
thrown backwards.  His head had smashed into a wall and he 
had lost consciousness.  He had awakened in the hospital.  
The veteran recalled vaguely that he also had his arm in a 
sling at that time and it was his left arm.  It was reported 
that since that time he had had headaches and intermittent 
arm pain.  He also had pain in the scapula.  

Dr. Sabow stated he had personally reviewed the MRI and it 
was normal.  He stated there were no cervical spine X-rays.  
It was indicated that the cranial nerves were normal.  There 
was a full range of motion of the cervical spine.  There was 
very definite tenderness at the left posterior midcervical 
level.  There was good strength.  Reflexes and sensation were 
normal.  Dr. Sabow indicated that the veteran's headaches 
were most likely coming from a cervical spondylosis.  He 
thought that the pain in the arm, the headache and the 
scapular pain were all related.  He stated that, in other 
words, the veteran had a concussion in service with the 
exploding tank round and he probably had a considerable head 
injury and neck injury at that time.  It was indicated that 
probably at that time he ruptured a small disc, had a 
radiculitis that eased somewhat and was currently flaring up 
with his age.  

The veteran was afforded another examination by the VA in 
August 1994.  He was seen for evaluation of left shoulder 
girdle problems.  It was stated that his history probably 
went back to 1978 when he was injured in a blast that knocked 
him into a tank.  He had some loss of consciousness and 
headaches and after that his arm had been in a sling.  It was 
reported that through the years the headaches had persisted 
and he also had other complaints.  The headaches were 
associated somewhat with neck stiffness.  In addition, the 
veteran complained of pain and soreness in the left scapular 
region.  He complained about shoulder pain with shoulder 
abduction activities, especially if his shoulder was 
internally rotated.  

On examination, the cervical spine range of motion was 
limited in side bending.  The veteran felt tightness of the 
trapezius ridges on the left more than the right.  
Neurologically, he was intact with normal motor reflex and 
sensory examinations.  There was some left scapular pain with 
neck extension or rotation.  Examination of his shoulder 
showed a positive impingement sign and positive arc sign.  He 
had a loss of full abduction and external rotation.  The 
examiner indicated that there appeared to be at least three 
problems, one of which appeared to be a headache induced by a 
mechanical problem in the upper cervical spine.  Secondly, he 
appeared to have some impingement in the left shoulder that 
could represent an old cuff tear related to trauma, and 
thirdly, he had a myofascial pain response.  

The veteran was again examined by the VA in October 1995.  It 
was indicated that in 1977 he had been climbing into a tank 
when a live round on the tank gun went off.  He had been 
blown across onto another tank striking the left side of his 
head and the left shoulder.  He awoke at a battalion aid 
station when a doctor was examining him.  He was sent to 
another battalion aid station and was off work for seven days 
and then on light duty for some time after that.  It was 
reported that he continued to have problems with his left 
shoulder.  He was also having problems with headaches.  

On examination, there was no tremor.  He had a mild left arm 
drift.  His handgrip was mildly weaker on the left side.  He 
had some weakness on resisted abduction of the left shoulder.  
Sensation was intact in the left arm except for some mild 
decrease on the ulnar side of the left hand.  No muscle 
atrophy was noted.  Examination of the left shoulder showed 
tenderness and he also had mild pain on range of motion of 
the shoulder.  The diagnoses included status post concussion 
and a left shoulder injury with persistent pain and weakness.  
It was indicated that the handgrip and left arm drift might 
be related more to the concussion than the shoulder injury 
although they both certainly seemed to stem from the incident 
he had during service.  

An X-ray study of the left shoulder in November 1995 showed 
minimal, if any, degenerative spurring.  Otherwise, the 
shoulder was normal and unremarkable.  An X-ray study of the 
left humerus showed a mild deformity of the midshaft, likely 
the result of an old well-healed fracture.  

During the course of hearings at the RO in September 1995 and 
before the Board in August 1998, the veteran related that 
while in service a tank round had misfired as he was climbing 
over the left side of the tank and he had been thrown about 
10 feet onto another tank.  He had been unconscious for a 
while and believed he had struck the left side of his head 
and shoulder.  He was told that he had been bleeding from his 
nose, eyes and ears.  He vaguely recalled wearing a sling on 
his left arm.    He reported that he had been given a 
considerable amount of aspirin and Tylenol.  He reported that 
he had had pain ever since the accident.  He was unable to 
assign an exact date for the accident.  He thought it had 
been October or November of 1978, but it could have been 
1977.  Following the accident he had not been hospitalized, 
but had been treated at clinics for 2 or 3 days.  He recalled 
that there was snow on the ground.  He also recalled being 
sent to Frankfurt several weeks later for an audio 
examination, and some time later he was switched to a 
different military specialty, that of military policeman, to 
minimize his noise exposure.  He stated that he had not seen 
any doctors from 1980 until 1991 when he attempted to enlist 
in the National Guard and had failed his hearing test.  He 
had been advised at that time to contact the VA.  He related 
that all of his post service medical treatment had been 
through the VA but only from 1991 to the current time.  He 
indicated that, on his National Guard examinations in the 
early 1980's, he had reported that he was in good health 
because he thought that if he answered questions regarding 
health problems in the affirmative they would not accept him.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

In this case, as indicated previously, the veteran's service 
medical records are incomplete.  However, there is a report 
of his hospitalization in November 1978 for tonsillitis and a 
flu syndrome when a detailed medical history was taken.  
There was no reference to any problems with the head, neck or 
left shoulder.  In fact, it was indicated that apart from an 
inflamed left tonsil the physical examination of the neck was 
negative.  It was also indicated that the veteran had not had 
any other hospitalizations during service since basic 
training when he was hospitalized for menengitis.  The only 
injury noted at that time was a broken thumb in high school.  
Although there is a report of a service department 
audiological examination conducted in August 1976, prior to 
the reported tank accident that showed a hearing loss 
involving the left ear, exposure to a blast concussion is 
plausible, given his military occupations.  However, the 
veterans credibility suffers considerably by review of the 
record with regard to his contention that the same incident 
produced physical injuries related to his other current 
claims.  Most significantly, when the veteran was 
hospitalized in late 1978 in Germany, it was for tonsillitis, 
not the residuals of an injury.  This hospitalization must 
have been after the recalled accident, since he has stated it 
was in 1977 or the fall of 1978.  While he was unable to date 
the accident, he did recall snow on the ground and that he 
was sent to Frankfurt for an audio examination a few weeks 
later-an event which is recorded in the service medical 
records he furnished as having occurred in March 1978.  His 
separation document also indicates that he served as a 
military policeman for 17 months, which would indicate that 
the switch he recalled had occurred by the time of his 
hospitalization for tonsillitis.  In any event in November 
1978 no pertinent medical history was noted, although it 
seems unlikely that he would have mentioned the minor and 
remote events recorded as medical history at that time and 
not mentioned what he now describes as a severe accident 
which had occurred only recently before that hospitalization, 
with bleeding from the ears, nose and mouth, and a head and 
shoulder injury.  Furthermore the veteran was afforded 
physical examinations by the National Guard in July 1980 and 
April 1982 which reflected normal clinical evaluation of the 
head, neck and upper extremities.  Significantly, on those 
examinations, the veteran indicated on medical history forms 
that he did not have or had never had any pertinent treatment 
or a head injury or a painful or a "trick" shoulder; 
furthermore, on the April 1982 medical history form, he noted 
a shoulder separation in 1981.  It was also indicated on both 
that his past health had been excellent.  The veteran now 
indicates that he did not answer the questions correctly 
since he was under the impression that he would not be 
accepted for National Guard service if he reported any 
disabilities.  However, the reporting of a past accident 
would not indicate the presence of a current disability and 
he did report other past injuries, medical problems and 
hospitalizations.  His account of the injuries he sustained 
in the reported accident remains totally uncorroborated.  In 
addition, veteran also did not refer to any problems with his 
head, neck or left shoulder when he submitted his initial 
claim for VA disability benefits in April 1991.  He mentioned 
only bilateral hearing loss at that time.  It was not until 
September 1992 that the veteran initially mentioned a tank 
accident occurring in service with injuries to his head, neck 
and left shoulder.  

On the basis of the present record, the evidence is not in 
equipoise with regard to whether the veteran sustained 
injuries to his head, neck and left shoulder during service 
or that his current head, neck and left shoulder disabilities 
either developed during service or were otherwise related to 
any incident that occurred in service.  Accordingly, under 
the circumstances, it follows that entitlement to service 
connection for the claimed disorders would not be in order.  
38 U.S.C.A. §§ 1110, 1131.  Although the examiners who 
examined the veteran in May 1994 and October 1995 indicated 
that the veteran's head, neck and left shoulder problems 
developed as a result of the tank accident occurring during 
service, their opinions were based on medical history 
provided by the veteran and, as such, would be insufficient 
to establish service incurrence of any of the claimed 
conditions.  

II.  The Claim for an Increased Evaluation for
Bilateral Hearing Loss, Currently Rated 10 Percent Disabling

As indicated previously, the available service medical 
records of the veteran reflect an audiological examination 
conducted in August 1976 reflecting a mixed hearing loss of 
the left ear.  

The veteran was afforded a VA audiological examination in 
January 1993.  For the right ear, pure tone threshold levels 
in decibels were 25, 15, 20 and 25 at 1,000, 2,000, 3,000 and 
4,000 hertz for an average of 21.25 decibels.  For the left 
ear, the threshold levels in decibels were 45, 25, 75 and 60, 
respectively, at those frequencies for an average of 51.25 
decibels.  Speech discrimination ability was 88 percent for 
the right ear and 64 percent for the left ear.  

The veteran was afforded a VA audiological examination in 
November 1995.  For the right ear pure tone thresholds in 
decibels were 53, 50, 40, and 40 at 1,000, 2,000, 3000, and 
4,000 hertz for an average of 43 decibels.  For the left ear, 
the threshold levels in decibels were 60, 40, 70, and 60, 
respectively at those frequencies for an average of 57 
decibels.  Speech discrimination ability was 8 percent for 
the left ear and 28 percent for the right ear.  The examiner 
commented that the veteran had extreme difficulty with all 
speech audiometry and some half word responses were observed.  
She indicated it was difficult to know whether that reflected 
his poor speech discrimination or a functional overlay.  

The veteran was again afforded a VA audiological examination 
in October 1996.  Bone conduction tests for the right ear 
showed decibel levels of 40, 40, 45, and 45 at 1,000, 2,000, 
3000, and 4,000 hertz for an average of 42 decibels.  Air 
conduction tests for the left ear showed decibel levels of 
75, 65, 85, and 85, respectively, at those frequencies for an 
average of 77 decibels.  It was indicated that the pure tone 
results obtained undoubtedly reflected a significant 
functional overlay.  It was stated that his only responses to 
speech threshold therapy had been half words.  It was 
indicated that there was a probable mild to moderate 
sensorineural hearing loss that was worse in the left ear 
with a functional overlay.  

In January 1997, the regional office referred the veteran's 
case to the chief of staff for the VA medical center for a 
full audiology review and any other appropriate examinations 
in order to determine the true organic threshold of the 
veteran's hearing loss.  

In February 1997, the Chief of Staff submitted a report by 
the audiology consultant who conducted the October 1996 
audiology examination.  It was indicated that escalating 
thresholds had been noted for speech threshold and pure tone 
testing.  It was indicated that that was a common indicator 
of a functional (non-organic) impairment.  Other tests were 
also consistent with some degree of functional overlay and 
willfulness.  It was stated that, as a MRI had been negative 
for acoustic neuroma, the findings were consistent with a 
significant functional overlay.  It was stated that the best 
estimate of his true hearing thresholds based upon speech, 
bone conduction and tinnitus findings was a mild to moderate 
loss for the right ear and a moderate to moderately severe 
loss for the left ear.  

The Chief of the Audiology and Speech Pathology Service at 
the VA medical center reviewed the veterans records in May 
1997.  He indicated that the veteran had been unable to 
cooperate with the evaluation procedures.  He stated that 
speech audiometry and pure tone thresholds had been 
inconsistent.  He reported that speech reception thresholds 
might indicate the most reliable degree of hearing loss.  He 
reported that the veteran was able to respond to conversation 
and also follow instructions well.  He stated that true 
organic thresholds could not be established.  

The regional office later confirmed and continued the 
10 percent evaluation for the veteran's hearing loss based on 
the results of the January 1993 VA audiological examination 
since there was no indication of a functional overlay on that 
examination and that testing was considered to be more 
complete than that which could be currently performed due to 
the functional overlay.  

Under the current schedular criteria, the determination of 
the degree of impairment resulting from defective hearing is 
based on the results of controlled speech discrimination 
tests together with an average of hearing threshold levels as 
measured by pure tone audiometry in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz.  The rating schedule 
establishes 11 levels of auditory acuity, designated from I, 
for essential normal hearing, to level XI for profound 
deafness.  These are found by entering a chart with the 
established values.  38 C.F.R. §  4.85(a), Table VI.

Once the levels of hearing acuity are established for both 
the better ear and the poorer ear, the percentage evaluation 
is found by reference to another chart where the two 
numerical evaluations are entered on the vertical and 
horizontal axis and the percentage is found at the 
intersection.  38 C.F.R. §  4.85(b), Table VII.  

The rating schedule also provides a table with numeric 
designations based solely on puretone averages when the Chief 
of the Audiology Clinic certifies that language difficulties 
or inconsistent speech audiometry scores make the use of both 
puretone average and speech discrimination inappropriate.  38 
C.F.R. §  4.85(c), Table VIa.

As indicated previously, the January 1993 VA audiological 
examination report reflected that, in the right ear, the 
average pure tone decibel loss was 21 and in the left ear the 
average loss was 51.  The discrimination ability was 
88 percent for the right ear and 64 percent for the left ear.  
Those findings correspond to level II in the right ear and 
level VI in the left ear.  Under the provisions of Diagnostic 
Code 6101, a 10 percent evaluation is provided for the 
bilateral hearing loss in such circumstances.  The November 
1995 audiological examination reflected findings of pure tone 
decibel loss which correspond to level II in the right ear 
and level IV in the left ear.  The October 1996 audiological 
examination reflected findings of bone conduction decibel 
loss for the right ear which correspond to level II and air 
conduction decibel loss for the left ear which correspond to 
level VII. The findings on those examinations also reflect a 
10 percent evaluation for the hearing loss.  Those pure tone 
averages were, in essence, certified by the Chief of the 
Audiology Clinic as the best estimate of the veterans 
hearing loss available from those examinations.  All the 
tests result in a percentage rating of 10 or less when the 
values established are entered in the appropriate manner.  
Accordingly, considering all the medical evidence of records, 
it follows that entitlement to an increased evaluation for 
the veteran's bilateral hearing would not be warranted, based 
on the recorded and certified results of the examinations.  
Acevedo-Escobar v. West, 12 Vet. App. 9 (1998).  

III.  The Claim for an Increased (Compensable) Evaluation for 
Tinnitus

The available service medical records of the veteran, 
including the audiological examination conducted in August 
1976 reflect no complaints or findings regarding tinnitus.  

When the veteran was afforded the VA audiological examination 
in January 1993, he reported being exposed to acoustic trauma 
in 1978 when an artillery piece fired as he stood next to it.  
He reported having a ruptured ear with bleeding and bleeding 
from his nose as a consequence.  He stated that his hearing 
had gradually gotten worse since that time.  He denied having 
any tinnitus, pain or dizziness.  

On the February 1993 VA examination, he reported that he had 
not had any tinnitus for the last couple of years.  

On the November 1995 VA examination, the veteran indicated 
that he had frequent headaches and took about 10 Tylenol per 
day, not necessarily for the headaches but to see if it would 
help the ringing in his ears.  It was indicated that he had 
hearing loss and tinnitus.  Those conditions were diagnosed.  

On the November 1995 VA audiological examination, the veteran 
reported having tinnitus since a tank explosion during 
service.  Tinnitus matching was noted at 1,000 hertz, 
bilaterally.  On the October 1996 VA audiological 
examination, the veteran reported tinnitus since an injury in 
the 1970's and that the condition was getting worse.  He 
stated it was worse in the left ear but he had tinnitus in 
both ears.  He indicated that the condition was constant.  He 
reported that it was very irritating and contributed to 
headaches and difficulty sleeping.  Tinnitus was matched at 
1,500 hertz on the right and 2,000 hertz on the left at 10 to 
15 decibels below his reported thresholds.  When attempting 
to retest those after reinstruction, escalating thresholds 
were observed.  It was stated that given his normal MRI the 
previous month, acoustic neuroma was unlikely.  

On an examination conducted by an audiology consultant in 
October 1996, the veteran reported a marked deterioration in 
his hearing.  It was indicated that in the mid-1970's he had 
suffered a head injury and acoustic trauma when he was on a 
tank when a round went off and blew him off the tank.  He 
reported a constant bilateral tinnitus.  It was reported 
that, during military service, he had been involved in 
weaponry, range firing, missiles, etc.  After his discharge 
in 1980, he had entered police work.  He was always careful 
to wear hearing protection when on the firing range.  

On examination, he was wearing bilateral hearing aids but 
even then had difficulty hearing the examiner.  Various 
findings were recorded on physical examination.  The 
diagnosis was increasing hearing loss and tinnitus becoming 
significantly more noticeable in the last couple of years.  
The examiner stated that in her opinion it was related to his 
service-connected acoustic trauma.  It was stated that 
magnetic resonance imaging on the head had ruled out acoustic 
neuroma and other intracranial causes of hearing loss.  

In the report by the consultant submitted in early 1997, it 
was indicated that, when attempting to match the loudness of 
the veteran's tinnitus, he had reported a match at 10 to 
15 decibels below his reported threshold at that frequency.  
He was then reinstructed and asked to listen more carefully 
and to respond each time even if it was very soft.  His 
reported thresholds became even worse.  It was stated that 
that was consistent with some degree of functional overlay 
and willfulness.  It was indicated that his 1993 examination 
showed tinnitus to be near or at reported thresholds.  Those 
thresholds were 10 decibels better at those frequencies than 
reported in 1996.  It was indicated that, as a MRI had been 
negative for acoustic trauma, the findings were most 
consistent with a significant functional overlay.  

When the veterans record was reviewed by the Chief of the 
Audiology Service in May 1997, he noted a sudden onset of 
tinnitus in service.  He stated it was a bilateral constant 
humming sound.  He reported that the tinnitus gave him 
headaches and interfered with listening.  As noted previously 
the veteran was unable to cooperate with the evaluation 
procedures for his hearing loss, but the tinnitus complaints 
where consistent.  

Persistent tinnitus as a symptom of a head injury, concussion 
or acoustic trauma warrants a 10 percent evaluation.  
38 C.F.R. § Part 4, Code 6260.  

In this case, the veteran has maintained that he experiences 
tinnitus as a result of acoustic trauma during service, 
including the reported tank accident in 1978 and that the 
tinnitus is constant.  As discussed previously, the 1978 tank 
incident has not been verified and there was no reference to 
tinnitus on the 1980 and 1982 physical examinations conducted 
by the State National Guard.  However, the veterans service 
records do reflect that he served in armor units and would 
therefore have been exposed to acoustic trauma during his 
active service.  When the veteran was afforded the VA 
audiological examination in November 1995, he indicated that 
he had tinnitus and he reported constant tinnitus when he was 
afforded the audiological examination by the consultant in 
October 1996.  The consultant expressed an opinion that the 
tinnitus was related to the veterans acoustic trauma in 
service. Accordingly, under the circumstances, the Board 
concludes that the veteran now has a persistent tinnitus that 
resulted from acoustic trauma during service.  Accordingly, 
it follows that entitlement to a 10 percent evaluation for 
the tinnitus would be warranted.  38 C.F.R. § Part 4, 
Diagnostic Code 6260.  

The Board has carefully reviewed the entire record in this 
case; however, except as to the limited extent discussed 
above, the Board does not find the evidence to be so evenly 
balanced that there is doubt as to any material issue.  
38 U.S.C.A. § 5107.  



ORDER

Entitlement to service connection for residuals of head, neck 
and left shoulder injuries is not established.  Entitlement 
to an increased evaluation for bilateral hearing loss, 
currently rated 10 percent disabling is not established.  The 
appeal is denied to this extent.  Entitlement to an increased 
(compensable) evaluation for tinnitus is established.  The 
appeal is granted to this extent.  




		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
